department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date uniform issue list nos date date employer_identification_number legend trust a_trust b_trust c d h dear ------------------- this is in response to d's request for a ruling under sec_501 sec_512 and sec_4976 of the internal_revenue_code facts trust a_trust b and trust c have all been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code they are all welfare_benefit funds under sec_419 of the code they all provide funding for life sick accident or other permissible benefits under sec_501 of the code h the sponsor or its subsidiary acquired the entities which sponsored trust a and trust b together the orphan vebas pursuant to these acquisitions the sponsor also assumed sponsorship of each of the orphan vebas when the sponsor assumed sponsorship of the orphan vebas active and retired employees who were eligible under the plans associated with the orphan vebas became eligible for benefits under trust c no benefits have been paid from the orphan vebas since the members of those vebas became eligible under trust c also no additional contributions have been made to the orphan vebas since the sponsor assumed sponsorship of those vebas in order to minimize costs of administering three trusts related to one plan the sponsor proposes to merge trust a and trust b into trust c the proposed merger because the orphan vebas no longer pay benefits to active or retired employees the sponsor intends to direct the trustee to merge the assets of the orphan vebas into trust c the transferee veba so that the funds held in the orphan vebas can be used to benefit the members of the transferee veba including those who previously participated in the plans associated with the orphan vebas however the trustee may not use any assets previously contributed to the orphan vebas to fund post-retirement benefits for the purpose of paying current benefits to active employees under the transferee veba under the terms trust a_trust b and trust c the sponsor of each trust is prohibited from receiving a reversion of any assets from its respective trust thus following the completion of the proposed merger h as successor sponsor will not receive any such assets rulings requested d requests the following rulings neither the transfer of the assets of the orphan vebas to the transferee veba nor the use of the assets of the orphan vebas by the transferee veba to pay future life sick accident or other permissible benefits to eligible active and retired employees of the sponsor will constitute a disqualified_benefit under sec_4976 of the code the proposed transactions will not cause either the orphan vebas or the transferee veba to cease to be recognized as exempt from federal_income_tax under sec_501 of the code the proposed transactions will not cause either the orphan vebas or the transferee veba to incur unrelated_business_taxable_income as defined in sec_512 of the code law sec_501 of the code provides for the exemption from federal_income_tax of voluntary_employees'_beneficiary_associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations provides that it will not constitute prohibited inurement if on termination of an organization described in sec_501 of the code any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the association are applied to provide either directly or through the purchase of insurance life sick accident or other permissible benefits pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or other highly compensated employees of the employer it further states that if the trust document or charter provides for the reversion of assets to the employer on dissolution or if reversion is permitted through operation of law the trust is not an organization described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less certain deductions sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function sec_4976 of the code provides that any portion of a welfare_benefit_fund reverting to the benefit of the employer will be subject_to a percent excise_tax sec_4976 of the code provides that a disqualified_benefit includes any portion of a welfare_benefit_fund reverting to the benefit of the employer under sec_4976 and sec_419 of the code the term welfare_benefit_fund includes an organization described in sec_501 analysis request under the proposed merger the trustee may not use any assets previously contributed to the orphan vebas to fund post-retirement benefits for the purpose of paying current benefits to active employees under the transferee veba under the terms of trust a_trust b and trust c the sponsor of each trust is prohibited from receiving a reversion of any assets from its respective trust thus following the completion of the proposed merger h as successor sponsor will not receive any such assets portion of a welfare_benefit_fund reverting to the benefit of the employer includes an organization described in sec_501 sec_4976 of the code provides that a disqualified_benefit includes any under sec_4976 and sec_419 of the code the term welfare_benefit_fund thus the transfer of assets from trust a and trust b to trust c will not result in a reversion of any of their assets to h or its subsidiaries consequently the proposed merger will not constitute a disqualified_benefit under h sec_4976 of the code request the transfer of assets from trust a and trust b to trust c will not affect the tax-exempt status of trust a_trust b or trust c because no prohibited inurement will occur the transferred assets will be used to provide permissible life sick accident or other_benefits pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees specifically the proposed surviving plan will provide the following benefits funding for life sick accident or other permissible benefits these benefits will be provided in a non-discriminatory manner pursuant to trust c these assets will be used for the exclusive purpose of providing the above permissible benefits to eligible persons under plan c since the transfer of assets will only be used to provide permissible life sick accident or other_benefits pursuant to sec_501 of the code the proposed transactions will not cause either the orphan vebas or the transferee veba to cease to be recognized as exempt from federal_income_tax under sec_501 request the purpose of the transferee veba is to provide certain welfare benefits to its members the transfer of assets from the orphan vebas to the transferee veba is for the purpose of providing welfare benefits to the members of the transferee veba sec_512 of the code defines unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less certain deductions since this transfer is being made for a permissible exempt_purpose of the transferee veba no unrelated_business_taxable_income will result from this transfer under sec_512 of the code ruling sec_1 neither the transfer of the assets of the orphan vebas to the transferee veba nor the use of the assets of the orphan vebas by the transferee veba to pay future life sick accident or other permissible benefits to eligible active and retired employees of the sponsor will constitute a disqualified_benefit under sec_4976 of the code the proposed transactions will not cause either the orphan vebas or the transferee veba to cease to be recognized as exempt from federal_income_tax under sec_501 of the code to the extent that such orphan vebas and the transferee veba were prior to the proposed transaction exempt from federal_income_tax under sec_501 of the code the proposed transactions will not cause either the orphan vebas or the transferee veba to incur unrelated_business_taxable_income as defined in sec_512 of the code this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely debra j kawecki manager exempt_organizations technical group enclosure notice
